       Case 4:11-cv-06714-YGR Document 294 Filed 12/01/20 Page 1 of 8



     Steve W. Berman (pro hac vice)                  RACHELE R. BYRD (190634)
 1   Robert F. Lopez (pro hac vice)                  byrd@whafh.com
     HAGENS BERMAN SOBOL                             BRITTANY N. DEJONG (258766)
 2   SHAPIRO LLP                                     dejong@whafh.com
     1301 Second Ave., Suite 2000                    WOLF HALDENSTEIN ADLER
 3   Seattle, WA 98101                               FREEMAN & HERZ LLP
     Telephone: (206) 623-7292                       750 B Street, Suite 1820
 4   Facsimile: (206) 623-0594                       San Diego, CA 92101
     steve@hbsslaw.com                               Telephone: 619/239-4599
 5   robl@hbsslaw.com                                Facsimile: 619/234-4599

 6   Shana E. Scarlett (SBN 217895)                  MARK C. RIFKIN (pro hac vice)
     Benjamin J. Siegel (SBN 256260)                 rifkin@whafh.com
 7                                                   MATTHEW M. GUINEY (pro hac vice)
     715 Hearst Avenue, Suite 202                    guiney@whafh.com
 8   Berkeley, CA 94710                              WOLF HALDENSTEIN ADLER
     Telephone: (510) 725-3000                         FREEMAN & HERZ LLP
 9   Facsimile: (510) 725-3001                       270 Madison Ave
     shanas@hbsslaw.com                              New York, NY 10016
10   bens@hbsslaw.com                                Telephone: (212) 545-4600
                                                     Facsimile: (212) 686-0114
11   Interim Lead Class Counsel in Cameron, et. al
     v. Apple Inc., Case No. 4:19-cv-03074-YGR       Interim Class Counsel for the Consumer
12                                                   Plaintiffs

13                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                       OAKLAND DIVISION
16
     IN RE APPLE IPHONE ANTITRUST                    No. 4:11-cv-06714-YGR
17   LITIGATION
                                                     PLAINTIFFS’ ADMINISTRATIVE
18                                                   MOTION TO MODIFY CASE SCHEDULE
19

20                                                   No. 4:19-cv-03074-YGR
     DONALD R. CAMERON, et al.,
                                                     No. 4:19-cv-03796-YGR
21                       Plaintiffs,
22
           v.
23
     APPLE INC.
24
                         Defendant.
25

26

27

28
         Case 4:11-cv-06714-YGR Document 294 Filed 12/01/20 Page 2 of 8




 1           Pursuant to Federal Rule of Civil Procedure 16(b)(4) and ¶ 3 of this Court’s Standing Order,

 2   Developer and Consumer Plaintiffs (“Plaintiffs”) respectfully request an extension of the deadline to

 3   file their class certification motions from February 3 to April 16, 2021, subject to Apple’s completion

 4   of data and document production by December 31, 2020.1 Despite Plaintiffs’ diligence, issues related

 5   to (1) deposition coordination and (2) document and data production have prevented them from taking

 6   depositions, completing discovery, conducting expert analysis, and meeting deadlines necessary to file

 7   a thorough certification motion. An extension would not only address these problems, but would also

 8   facilitate coordination between Plaintiffs, Epic and Apple by resolving several serious logistical issues.

 9           Plaintiffs’ request is consistent with two concerns raised during the parties’ October 19 CMC:

10   (1) the Court’s interest in having the “full scope” of Plaintiffs’ class certification requests at the time

11   of Epic’s trial; and (2) Apple’s concern that its experts will be overtaxed by a schedule extension.

12   Under the proposed schedule, the Court will have Plaintiffs’ class certification motions and expert

13   reports when Epic’s trial begins, as well as Plaintiffs’ response(s)—due on February 5, 2021—to Apple

14   and Epic’s joint briefing on trial elements, legal framework and remedies. Plaintiffs also do not oppose

15   giving Apple as much time as it reasonably needs to utilize its experts in responding to Plaintiffs’

16   motions and having their assistance during the Epic trial.

17           I.      Relevant background

18           Documents and data production. Apple has delayed production of two crucial categories of

19   data and documents essential to class certification analysis: (1) documents and data related to the costs

20   of running the App Store, and (2) transactional data. This data is critical for their experts’ class

21   certification reports, including demonstrating common impact and a common methodology for

22   measuring damages. Indeed, this Court has denied class certification before because certain data was

23   not obtained and analyzed by plaintiffs’ experts.2 On November 13, Plaintiffs filed two joint letter

24
     1
       On May 27, 2020, the parties submitted a proposed order moving the class certification deadline to
25   February 3, 2021—a deadline predicated on Apple’s representation that it would “substantially
     complete production” of data and documents by July 31, 2020. ECF No. 92 (Developers) at 1-2, 4.
26   2
       See, e.g., In re Lithium Ion Batteries Antitrust Litig., 2017 WL 1391491, at *12 (N.D. Cal. Apr. 12,
     2017) (denying class certification in part based on plaintiffs’ failure to “obtain[]” critical data); Ward
27   v. Apple Inc., 2018 WL 934544, at *3 (N.D. Cal. Feb. 16, 2018) (denying class certification because
     expert declaration lacked “data-driven analysis”).
28
                                                          1
     ADMIN. MOTION TO MODIFY CASE SCHEDULE - Case Nos.
     4:11-06714-YGR (TSH), 4:19-cv-03074-YGR (TSH)
           Case 4:11-cv-06714-YGR Document 294 Filed 12/01/20 Page 3 of 8




 1   briefs seeking to compel this information; the dispute is now before Magistrate Judge Hixson while

 2   the Court considers Plaintiffs’ motion. See Siegel Decl. ¶¶ 26–48.

 3             The short version of this long story is that, since October 2019, Plaintiffs have persistently

 4   sought from Apple: (1) documents and data related to the costs of running the App Store; and (2)

 5   transactional data. See id. ¶¶ 3–6. In fits and starts, and in some cases only on threat of a motion to

 6   compel, Apple has produced just some of the former and only two samples of the latter. The outcome

 7   is a schedule knocked wildly off kilter: subsequent to the July 31 substantial completion date, Apple

 8   has produced nearly 2.3 million pages of documents “relating to costs and budget”—on September 20

 9   (approx. 1.75 million), October 9 (167,011), and November 11 (357,647)—and recently represented it

10   “continues to conduct a reasonable investigation” for responsive documents that it is “working to wrap

11   up . . . in November.” Ex. 36.3 Thus, whether or not Apple is compelled to complete production of

12   these documents per the requests in the joint letter briefs, Plaintiffs have already been highly prejudiced

13   by Apple’s conduct. And while the class certification clock is ticking, crucial documents either remain

14   missing or have only just been produced. See Siegel Decl. ¶¶ 39–48; Ex. 45 at 2.

15             Apple also belatedly provided information about its transactional databases and, after months

16   of negotiation, has still refused outright to produce data to Plaintiffs unless they agree to make no

17   requests for additional data—a gesture equivalent to holding this data hostage. See Siegel Decl. ¶¶

18   28–38. But Plaintiffs’ experts cannot prepare their class certification reports without that data. And

19   because the data is so voluminous—Apple estimates that there are 65 billion rows of data yet to be

20   produced (totaling dozens of terabytes)—even a near-term production would make it nearly impossible

21   to process and analyze in advance of the current class certification deadline, which will involve

22   transferring and decrypting the data, organizing the data (standardizing fields, removing outliers,

23   interpreting the fields and how they relate to one another), deposing witnesses to understand and assess

24   the data, all before utilizing that data to present models showing classwide impact and a damages

25   methodology that may be applied across the class. Apple’s refusal to timely produce the data has

26   prejudiced Plaintiffs, who cannot even begin to undertake this laborious process. That is also why

27
     3
         All “Ex. _” references are to exhibits to the Siegel Declaration, filed concurrently herewith.
28
                                                            2
     ADMIN. MOTION TO MODIFY CASE SCHEDULE - Case Nos.
     4:11-06714-YGR (TSH), 4:19-cv-03074-YGR (TSH)
        Case 4:11-cv-06714-YGR Document 294 Filed 12/01/20 Page 4 of 8




 1   Plaintiffs’ extension request is conditioned on Apple completing production by December 31, 2020.

 2           Depositions. Plaintiffs have long planned to take depositions in November and December to

 3   support their class certification motions. Only Apple’s witnesses can: (1) speak to their perspective

 4   on the functioning and contours of the market(s) that should be analyzed at class certification; (2)

 5   provide explanations and clarity not available from the documents and data alone; and (3) speak on

 6   behalf of the company—and make binding admissions—to ensure that all parties are working from a

 7   common understanding of the App Store’s commission structure and other rules, critical to

 8   determining whether liability, impact, and damages can be analyzed on a classwide basis.

 9           On September 28, Apple’s counsel indicated during the Epic preliminary injunction hearing,

10   “Epic proposes that all depositions take place between January 4th and February 5th [2021] whereas

11   [Apple] would extend that by about three weeks.” See Ex. 37 at 98. On October 14, Plaintiffs

12   contacted Apple to propose an extension of the class certification deadline to April 16, 2021, with the

13   goals of: (1) coordinating depositions with Epic between January and March; (2) minimizing burden

14   on Apple; and (3) allowing Plaintiffs and Apple additional time to resolve several long-running issues

15   regarding the production of key documents and data. On October 16, Apple said no.

16           During the October 19 CMC, the Court discussed scheduling and deposition coordination.

17   After Apple indicated that it opposed modifying the schedule, the Court raised its witnesses being

18   deposed twice: “[I]f Apple’s going to object to doing things multiple times, then they have less of an

19   argument with respect to a continuance or at least with respect to opposing a continuance.” Ex. 38 at

20   32, 34. When Epic’s counsel explained that Epic had just begun receiving documents—and would not

21   be able to join depositions if they started imminently—the Court made clear: “I understand that, and

22   that is why I said Apple can’t have its cake and eat it, too. You can’t both say that you want depositions

23   coordinated and that you oppose a continuance. Well, actually you could, but you’re not very

24   persuasive if that’s what you do.” Id. at 35. The Court later emphasized: “I told Apple they can’t have

25   it both ways. It sounds to me the state of play is as soon as this is done, you need to meet and confer

26   again, and then hear back from you over this request for an extension.” Id. at 38.

27           On October 19, Developer Plaintiffs emailed Apple counsel to request that Apple confirm

28
                                                         3
     ADMIN. MOTION TO MODIFY CASE SCHEDULE - Case Nos.
     4:11-06714-YGR (TSH), 4:19-cv-03074-YGR (TSH)
         Case 4:11-cv-06714-YGR Document 294 Filed 12/01/20 Page 5 of 8




 1   whether—consistent with the Court’s instruction—it would either: (1) agree to move the schedule to

 2   accommodate coordinated depositions for all three cases; or (2) hew to the present schedule, but agree

 3   to duplicative depositions of its employees, with Class Plaintiffs’ depositions to begin immediately.

 4   See Ex. 39. But during a follow-up call on October 21, Apple refused to choose between these

 5   alternatives, instead seizing on phrasing in Developer Plaintiffs’ October 19 email to assert that it

 6   constituted a “proposal” that just five depositions be conducted twice. Despite Plaintiffs’ explanation

 7   (during the same call) that their email contained no such offer, Apple nevertheless sought to

 8   memorialize this purported proposal in an October 22 letter. Ex. 40.4 Since then, Apple—in response

 9   to Plaintiffs’ request for November and early December deposition dates for three witnesses, after

10   Apple refused to move the schedule to accommodate coordinated depositions, Ex. 41 at 4—has sought

11   to forestall depositions outright, stating: “Should Plaintiffs proceed with a given deposition without

12   Epic’s participation if no compromise is reached, they may only do so after obtaining Epic’s

13   affirmative consent that Epic will not seek to re-depose the witness.” Ex. 42 at 14; compare Ex. 44 at

14   4–5. In other words, in defiance of the Court, Apple has sought to have its cake and eat it too.

15           The result is this: after Plaintiffs requested deposition dates for three witnesses on October

16   22—with a request that the first witness be deposed the week of November 17—it was not until

17   November 3 that Apple proposed a single date (December 3) for just the last of these three deponents

18   (Ron Okamoto). Ex. 43. Then, more than three weeks after October 22—and only in response to a

19   letter from Plaintiffs, Ex. 44—Apple proposed a December 18 date for the deposition of Matt Fischer,

20   who Plaintiffs had proposed to depose the week of November 17. Ex. 45. Meanwhile, Apple recently

21   informed Plaintiffs, on October 22 & 27 and November 12, that productions for Mr. Okamoto will not

22   be complete until November 23 at the earliest (less than 2 weeks before his deposition) and remaining

23   documents for the two other deponents will be produced “in short order thereafter,” inhibiting

24   Plaintiffs’ deposition preparation. Ex. 42 at 10 n.12; Ex. 45 at 2.5 And as discussed above, Apple has

25   conditioned Plaintiffs’ ability to take depositions on a compromise that (1) was never proposed; (2)

26   4
      Plaintiffs responded to these issues in detail on November 9, 2020. See Ex. 44 at 3-4.
     5
      Apple claims that it substantially completed its custodial document production on July 31, 2020. But
27   according to its own November 12th letter (Ex. 45), Apple will have produced 33% of Mr. Okamoto’s
     documents and 21% of Mr. Fischer’s documents after its July 31 deadline.
28
                                                         4
     ADMIN. MOTION TO MODIFY CASE SCHEDULE - Case Nos.
     4:11-06714-YGR (TSH), 4:19-cv-03074-YGR (TSH)
         Case 4:11-cv-06714-YGR Document 294 Filed 12/01/20 Page 6 of 8




 1   runs contrary to the spirit and letter of the Court’s CMC instructions; and (3) has prevented Plaintiffs

 2   from taking any depositions. Without an extension, Plaintiffs are left in an all but impossible position.

 3           II.     Plaintiffs have been diligent, and would be prejudiced if a continuance is denied

 4           A party seeking to modify a scheduling order must show “good cause” to obtain relief from the

 5   Court. See Fed. R. Civ. P. 16(b)(4). “The district court may modify the pretrial schedule if it cannot

 6   reasonably be met despite the diligence of the party seeking the extension.” Johnson v. Mammoth

 7   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (internal quotation marks omitted).

 8           Plaintiffs’ attempts to accommodate Apple (and Epic) by modifying their planned deposition

 9   schedule have not only been rebuffed by Apple, but actually seized upon to short circuit depositions,

10   in contravention of this Court’s instructions. Moreover, to reiterate, Apple has (1) yet to produce more

11   than samples of transactional data, and (2) produced 2.3 million pages of critical documents since the

12   July 31 substantial completion deadline—the keystone around which the current schedule was built.

13   See Siegel Decl. ¶¶ 28–48. These delays have put Plaintiffs sorely behind. See Keating v. Nordstrom,

14   Inc., 2019 WL 8227383, at *2 (D. Alaska Feb. 19, 2019) (extending class certification discovery cutoff

15   “[i]n light of [Defendant’s] delayed and limited discovery production to date”); Buchanan v. Sirius

16   XM Radio, Inc. 2018 WL 1932825 (N.D. Tex. Apr. 24, 2018) (extending class certification deadline

17   upon motion filed three days before deadline where important upcoming discovery was “foundational

18   to [plaintiff’s] class certification motion”).

19           Plaintiffs respectfully request that this Court grant them the requested extension to April 16,

20   2021. Plaintiffs are mindful of the Court’s interest in having the “full scope” of Plaintiffs’ class

21   certification request at the time of Epic’s trial; under the proposed revised schedule, the Court will still

22   have the benefit of Plaintiffs’ motions, supporting expert reports, and trial briefs.6 This extension

23   would promote judicial economy—not only by facilitating joint depositions, but also by enabling

24   coordination between Plaintiffs and Epic more broadly—minimize burden on all parties (including

25   Epic and Apple) and, most importantly, favor the resolution of these cases on their merits.

26
     6
       Plaintiffs also respectfully submit that Apple cannot show prejudice from moving the class
27   certification deadline. Plaintiffs will agree to any reasonable extension to Apple’s response date that
     Apple believes is necessary to avoid overtaxing experts also involved in the Epic trial.
28
                                                          5
     ADMIN. MOTION TO MODIFY CASE SCHEDULE - Case Nos.
     4:11-06714-YGR (TSH), 4:19-cv-03074-YGR (TSH)
        Case 4:11-cv-06714-YGR Document 294 Filed 12/01/20 Page 7 of 8




 1
     DATED: November 23, 2020                            HAGENS BERMAN SOBOL SHAPIRO LLP
 2

 3                                                       By        /s/ Steve W. Berman
                                                                   STEVE W. BERMAN (pro hac vice)
 4
                                                         Robert F. Lopez (pro hac vice)
 5
                                                         1301 Second Avenue, Suite 2000
 6                                                       Seattle, WA 98101
                                                         Telephone: (206) 623-7292
 7                                                       Facsimile: (206) 623-0594
                                                         steve@hbsslaw.com
 8                                                       robl@hbsslaw.com

 9                                                       Shana E. Scarlett (SBN 217895)
                                                         Benjamin J. Siegel (SBN 260260)
10                                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                                         715 Hearst Avenue, Suite 202
11                                                       Berkeley, CA 94710
12                                                       Telephone: (510) 725-3000
                                                         Facsimile: (510) 725-3001
13                                                       shanas@hbsslaw.com
                                                         bens@hbsslaw.com
14
                                                         By:       /s/ Rachele R. Byrd
15                                                                 RACHELE R. BYRD
16                                                       RACHELE R. BYRD (SBN 190634)
                                                         byrd@whafh.com
17                                                       BRITTANY N. DEJONG (SBN 258766)
                                                         dejong@whafh.com
18
                                                         WOLF HALDENSTEIN ADLER
19                                                       FREEMAN & HERZ LLP
                                                         750 B Street, Suite 1820
20                                                       San Diego, CA 92101
                                                         Telephone: 619/239-4599
21                                                       Facsimile: 619/234-4599

22                                                       MARK C. RIFKIN (pro hac vice)
                                                         rifkin@whafh.com
23                                                       MATTHEW M. GUINEY (pro hac vice)
                                                         guiney@whafh.com
24                                                       WOLF HALDENSTEIN ADLER
25                                                         FREEMAN & HERZ LLP
                                                         270 Madison Ave
26                                                       New York, NY 10016
                                                         Telephone: (212) 545-4600
27                                                       Facsimile: (212) 686-0114

28
                                                               6
     ADMIN. MOTION TO MODIFY CASE SCHEDULE - Case Nos.
     4:11-06714-YGR (TSH), 4:19-cv-03074-YGR (TSH)
         Case 4:11-cv-06714-YGR Document 294 Filed 12/01/20 Page 8 of 8




 1                          DECLARATION REGARDING CONCURRENCE
 2
              I, Steve W. Berman, am the ECF user whose identification and password are being used to
 3    file this PLAINTIFFS’ ADMINISTRATIVE MOTION TO MODIFY CASE SCHEDULE. In
      compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all of the signatories listed above
 4    have concurred in this filing.
 5
     DATED: November 23, 2020                     HAGENS BERMAN SOBOL SHAPIRO LLP
 6
                                                      /s/ Steve W. Berman
 7                                                     Steve W. Berman

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     MOT. TO MODIFY CASE SCHEDULE                    -1-
                                                                                     Case No.: 19-cv-03074-YGR
     010818-11/1267279 V1                                                            Case No.: 19-cv-03796-YGR
